
	
		I
		111th CONGRESS
		1st Session
		H. R. 3080
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Speier (for
			 herself and Ms. Schakowsky) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the manufacture, sale, or distribution in
		  commerce of any consumer product containing
		  di­meth­yl­fu­ma­rate.
	
	
		1.Short titleThis Act may be cited as the
			 DMF Free Act of
			 2009.
		2.Prohibition on
			 the manufacture and sale of products containing DMF
			(a)ProhibitionBeginning on the date that is 90 days after
			 the date of enactment of this Act, it shall be unlawful for any person to
			 manufacture for sale, offer for sale, or distribute in commerce any consumer
			 product containing dimethylfumarate (DMF). Beginning on such date, any consumer
			 product that contains di­meth­yl­fu­ma­rate shall be treated as a banned
			 hazardous substance as defined in section 2(q) of the Federal Hazardous
			 Substance Act (15 U.S.C. 1261(q)).
			(b)Treatment of
			 violationA violation of subsection (a) shall be treated as a
			 violation of section 19(a)(1) of the Consumer Product Safety Act (15 U.S.C.
			 2068(a)(1)).
			(c)Definition of
			 consumer productAs used in
			 this Act, the term consumer product has the meaning given such
			 term in section 3(a)(1) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)(1)).
			
